Green, J.
delivered the opinion of the court.
It is proved by complainant’s witnesses, (his two sons) that they were present in 1814, when their father lent the girl Tiller to their sister Mary. He told her to take the girl to nurse her child; to take good care of her, and keep her until he called for her. The girl went into the possession of Walker, and so continued without interruption, until these attachments were levied upon her, a period of fourteen years. By the act of 1801, ch. 25, sec. 2, the reservation of title by the complainant, as to *40the creditors of Walker,is fraudulent and void; the loan not having been declared by deed, and the possession having continued without interruption more than five years.
The third section of this act does not affect the question. That only applies as between the lender and borrower, and saves the right of the former to reclaim and recover the property loaned. The title of this negro must therefore be regarded, as to these defendants, with the possession.
It is not necessary here to decide, whether a gift by parol, of personal property, to the separate use of a married woman, would he good.
This is the ordinary case of a loan to the married daughter, reserving the title in himself. Walker was the possessor of the negro, and no matter what the parties may have intended, or how notorious the complainant’s claim of property may have been, the statute is peremptory, and declares that as to creditors the title shall be considered with the possession.
Decree affirmed.